Title: From Abigail Smith Adams to John Quincy Adams, 21 June 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy June 21 1811

I write to you by every opportunity altho I hope you will have left St Petersburgh before this can reach you, but as there admits of a possibility that you may be Still, there,  I know it will be a great gratification to you to learn that your parents are Still living, and in health. your children too are well, and Good Children which is of more concequence than mere animal enjoyment.
I have been in great distress for this fortnight for my dear Sister Cranch whose valuable Life has for more than a week, been desparid of from a plurisy fever & reduced to the very brink of the Grave. we now hope that her valuable Life may be preserved yet longer, to Sustain that of your uncle who could not many days Survive her, and for the Sake of her Motherless Grandchildren—your Brother has been confined for 5 weeks from a fall from his Horse, which bruised him so much that an absess was formed upon his Thy thigh, which has been opend, and we now hope he is upon the recovery;
The Republican Majority are determined to Support Government. the opposite Party have conducted very rashly—but I Shall not enter into any minute account of their proceedings as this Letter may have more chances than usual to run. Govr Gray was here yesterday and informd me that he had a vessel going from Newport, by which I Send this with Love affection and regard to the Family from yours,
AA